Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 1 of 33




Preliminary
Investigative Report
D’Antonio v RCCL
ESi Project #: 64161F
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 2 of 33

                                                                                          12750 Commonwealth Drive
                                                                                                 Ft. Myers, FL 33913




    Preliminary Investigative Report
    D’Antonio v RCCL
    ESi Project #: 64161F



    Report Prepared For:
    The Chartwell Law Offices, LLP
    200 South Biscayne Blvd., #300
    Miami, FL 33131



    Report Submitted by:



    _________________________________________
    Zdenek Hejzlar, Ph.D., CSP
    Senior Managing Consultant




    Technical Review by:



    _________________________________________
    Jennifer L. Odebralski
    Staff Consultant



This report and its contents are the Work Product of Engineering Systems Inc. (ESi). This report should only be duplicated
or distributed in its entirety. This report may contain confidential or court protected information; please contact an
authorized entity prior to distributing. Conclusions reached and opinions offered in this report are based upon the data and
information available to ESi at the time of this report, and may be subject to revision after the date of publication, as
additional information or data becomes available.

Copyright ESi © 2018 - All Rights Reserved


                    Phone: 239-482-0500 | Fax: 239-482-2941 | Toll Free: 866-596-3994
                                                  www.engsys.com
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 3 of 33

                                                                                 D’Antonio v RCCL
                                                                               ESi Project #: 64161F




                                        D’Antonio v RCCL
                                 Preliminary Investigative Report
                                         August 8, 2018


   Introduction
   Engineering Systems Inc. (ESi) was retained by The Chartwell Law Offices LLP, to provide
   technical assistance regarding an October 8, 2016, fall incident on Royal Caribbean's Freedom
   of the Seas in which Ms. Sarah D’Antonio was injured. Senior Managing Consultant, Zdenek
   Hejzlar, Ph.D., CSP, was asked to provide preliminary analysis of the incident with respect to
   systems safety and to evaluate the incident location.

   The materials received from your office to date, which were reviewed and analyzed as part of
   this project, are included in the list below.

   Log #      Type                      Description
       1      Legal                     Complaint
       2      Legal                     Trial Order
       3      Received Data             Video of CCTV footage
       4      Received Data             Report by Dr. Marc B. Wilson, dated 05/18/18
       5      Legal                     PL's Response to DF's Initial Interrogatories to PL
       6      Deposition                Deposition of Sarah D'Antonio, dated 01/24/2018

   Provided in Attachment A is the current CV for Dr. Zdenek Hejzlar, the lead consultant for ESi
   on this project. This attachment includes Dr. Hejzlar’s sworn testimony during the last four
   years. Attachment A also includes ESi’s current (2018) Terms & Conditions for Professional
   Services document with standard Fee & Charge Schedule for billing purposes.

   With respect to the current project, Dr. Hejzlar has extensive and specialized experience
   working with various slip/trip/fall incidents, including human factors and systems safety
   associated with slip, trip and fall prevention. His experience includes analysis of the incidents
   with respect to human factors related to ambulation and evaluating safety systems used in
   accident prevention and risk management. He has also participated in the research and
   development of standards and guidelines related to evaluation and safety of walkway surfaces.
   He is a certified walkway auditor specialist by the National Floor Safety Institute (NFSI),
   American National Standards Institute (ANSI) Walkway Auditor Certificate Holder (WACH), and
   a member of the ANSI/NFSI Standards Committee B101 on Safety Requirements for Slip, Trip
   and Fall Prevention. He is also a member of American Society for Testing and Materials (ASTM)
   Committee F13 on Pedestrian/ Walkway Safety and Footwear and participates in standards
   development under the jurisdiction of the committee. He has conducted ambulation research in
   cooperation with Lee County, Lee Memorial Health System Foundation and the State of Florida
   associated with slip/trip/fall incidents. He has specialized experience including cruise line and
   resort industry floor substrate materials and human factors associated with systems safety and
   has conducted studies of facilities layout to reduce risk of slip and fall incidents.




                                                                                        Page 2 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 4 of 33

                                                                                            D’Antonio v RCCL
                                                                                          ESi Project #: 64161F




   Background
   On October 8, 2016, Ms. D’Antonio fell while as she was walking on a polished granite tile
   walkway through the casino on the cruise ship, Freedom of the Seas. Figure 1 depicts the
   Freedom of the Seas.




                Figure 1. Photograph of Freedom of the Seas (downloaded from Wikipedia)

   The information about the Freedom of the Seas obtained from Wikipedia is depicted in Table 1.

       Name:           Freedom of the Seas             Tonnage:     154,407 GT

       Owner:          Royal Caribbean Cruises Ltd.[1] Length:      1,112 ft (338.94 m)
                                                                    126.64 ft (38.60 m) waterline 184 ft
       Operator:       Royal Caribbean International   Beam:        (56.08 m) extreme (bridge wings)

       Port of registry: Nassau, Bahamas               Height:      209 ft (63.70 m)

       Ordered:        September 2003                  Draught:     28 ft (8.53 m)[3]

                       Aker              Yards Turku
       Builder:        Shipyard, Finland             Decks:         18 total decks, 15 passenger decks

       In service      June 4, 2006                    Speed:       21.6 knots (40.0 km/h; 24.9 mph)[3]

                                                                   •3,782 (double occupancy)
                                                       Capacity:    4,515 (maximum occupancy)[4]

                                                       Crew:        1,360
                       Table 1. Information about Freedom of the Seas (Wikipedia)




                                                                                                  Page 3 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 5 of 33

                                                                                  D’Antonio v RCCL
                                                                                ESi Project #: 64161F




   Analysis
   The incident occurred on Deck 4 in the casino portion of the ship. Figure 2 depicts the location
   of the casino on Deck 4.




                   Figure 2. Front portion of Deck 4 with the location of the casino.


   ESi inspected the Freedom of the Seas on August 1, 2018, in San Juan, Puerto Rico. The
   photographs from the inspection are included as Attachment B. Figure 3 depicts the
   arrangement in the general area of the incident. The polished granite tile walkway through the
   casino is depicted on the left side of the photograph. At the time of the incident, Ms. D’Antonio
   was walking on the granite tile in the general vicinity of the stool and gaming table depicted in
   Figure 3. The distance between the base of the gaming table and the mirrored wall is 100
   inches. The granite tile walkway is 66 inches wide. This width provides sufficient space for
   people to pass in a safe manner and it conforms to applicable standards and regulation. The
   narrowest carpeted section at the center of the table is 32.5 inches. The granite tile walkway is
   bordered by a 0.5-inch-wide aluminum strip that is flush with the granite, therefore, it does not
   present tripping hazard to a person who is transitioning from the granite tile to the carpeted
   area. Due to compression, the carpet is actually about 1/8 inch below the strip. From the
   security video, Ms. D’Antonio’s right foot is observed to be several inches from the aluminum
   strip prior to the trip and fall sequence, which is depicted in Figures 7-10 below.




                                                                                        Page 4 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 6 of 33

                                                                                   D’Antonio v RCCL
                                                                                 ESi Project #: 64161F




                                                            Granite tile
                                                             walkway




                                 Figure 3. General area of the incident

   The stools seats are designed to swivel on the base to enable customers to get in and out of the
   seat without having to move the entire stool. A tangential horizontal force of less than 1 pound
   is sufficient to cause the seat to rotate. The incident was captured on a security video that is
   located above the gaming table. During Ms. D’Antonio’s fall sequence, the stool or seat did not
   move or rotate, indicating that her body did not come into the contact with the stool. The seat
   back extends beyond the base of the stool. The top of the stool seat back is 44 inches above
   the floor. As people walk, their shoulders and arms extend several inches beyond the edge of
   their feet. See Figure 4. If Ms. D’Antonio’s foot came into contact with the edge of the stool this
   would most likely cause her upper body to also contact the stool. From the security video, this
   clearly did not happen, indicating that Ms. D’Antonio did not trip over the stool.




                                                                                         Page 5 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 7 of 33

                                                                            D’Antonio v RCCL
                                                                          ESi Project #: 64161F




                 Figure 4. A anthropometric diagram of a 50th percentile woman.
              Source: The Measure of a Man and Woman: Human Factors in Design.

    The location of the security camera is depicted in Figure 5.




                            Figure 5. Photograph of the security camera




                                                                                  Page 6 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 8 of 33

                                                                                 D’Antonio v RCCL
                                                                               ESi Project #: 64161F




   The security camera is located nominally 6.5 feet above the gaming table and 68 degrees to the
   edge of the gaming table. These dimensions enabled ESi to position the stool in the
   approximate position that it was seen in the security video footage. The approximate position of
   the stool, at the time of the incident, and the stool configuration, is depicted in Figure 6. The
   vertically placed measuring tape demonstrates that the seat back extends beyond the base
   (feet) of the stool. The security video was analyzed, and two versions of the stills were
   reassembled depicting the fall. The video analysis is included Attachment C to this report.




                  Figure 6. The approximate location of the stool at the time of the
                                incident and the stool configuration

   The security video footage depicts Ms. D’Antonio walking past the middle stool, which was
   extending furthest from the gaming table. She is shown to walk with minimum bending of her
   right knee, a gait characteristic potentially influenced by her right knee replacement.
   Subsequently, she plants her right foot approximately 12 inches away from the edge of the
   granite tile walkway. The frame from the video is shown in Figure 7. The white u-shaped line on
   front of the shoe is visible as the foot is planted on the floor.




                                                                                        Page 7 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 9 of 33

                                                                                        D’Antonio v RCCL
                                                                                      ESi Project #: 64161F




                                         Figure 7. Right foot plant

   In the next frame, depicted in Figure 8, the foot is oddly rotated with her heel up and visible.




               Figure 8. The heel of Ms. D’Antonio’s foot with the white line and with toe
                             pointed inward initiating the trip to the right.

   The next frame shown in Figure 9, depicts Ms. D’Antonio falling and attempting a recovery step
   with her right foot, while her left foot still planted, is rotating forward in the direction of the fall.




                                                                                               Page 8 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 10 of 33

                                                                                    D’Antonio v RCCL
                                                                                  ESi Project #: 64161F




                                   Figure 9. Recovery step attempt.

   The following frame, shown in Figure 10, depicts Ms. D’ Antonio landing on her knees in the
   carpeted area.




                Figure 10. Ms. D’Antonio falling onto her knees on the carpeted area.

   The analysis of the video shows that Ms. D’Antonio was walking on the granite tile walkway
   when she tripped with her right foot, resulting in a directional change towards the carpeted area.
   At the time of the initiation of her trip, her right foot is visible on the granite tile. She did not
   collide with or trip over the stool.




                                                                                           Page 9 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 11 of 33

                                                                                   D’Antonio v RCCL
                                                                                 ESi Project #: 64161F




   Conclusions
   Based on the investigation described above and to a reasonable degree of scientific probability,
   the following summarized findings and conclusions are offered at this time. As additional
   information becomes available, ESi can provide additional technical input to update these
   conclusions as applicable.

      1. Ms. D’Antonio’s fall was the result of a trip, initiated by the interaction of her right foot
         and granite tile floor.

      2. Ms. D’Antonio’s fall was not related to the positioning of the stools around the gaming
         table.

      3. Ms. D’Antonio was walking on the granite tile walkway at the time of her fall.

      4. The stools around the gaming table were located on the carpet adjacent to the gaming
         table.

      5. The arrangement of the casino, including the granite tile walkway and gaming tables with
         stools was reasonably safe.

   ESi reserves the right to clarify and supplement its findings and opinions in this matter based on
   further work performed by ESi or others as new information becomes available, including, but
   not limited to, the review of further discovery, testing, or analysis.


   Respectfully submitted,
   ESi




                                                                                          Page 10 of 10
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 12 of 33




                      ___________________________________


                                ATTACHMENT A
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 13 of 33

                                                                                    12750 Commonwealth Drive
                                                                                           Ft. Myers, FL 33913




   ZDENEK (ZED) HEJZLAR, Ph.D., CSP
   SENIOR MANAGING CONSULTANT
   wesystems@engsys.com



   Dr. Hejzlar is a Senior Managing Consultant with ESi, with over 28 years of experience in
   premises/occupational safety and various aspects of the environmental and toxic health fields. He directs
   multidisciplinary projects in human factors’ systems safety and accident reconstruction related to a broad
   range of environmental and industrial issues, chemical and hazardous material dangers, risk assessment,
   fire/explosion, slip, trip, and fall, premises/occupational safety and health hazards. He also has extensive
   experience in textile and other polymeric material failure analysis and design applications. In addition to
   the litigation related projects, Dr. Hejzlar is involved in accident prevention consulting research in slip
   resistant shoe design and risk mitigation consulting with major cruise lines and resorts.


   Areas of Specialization
   Industrial and Premises Safety
   Environmental and System Safety Consulting
   Textile and Polymeric Material Failures
   Chemical and Physical Hazard Investigations
   Fire/Explosion
   Chemical Risk Analysis

   Education
   Ph.D., Occupational Safety and Health Engineering. Columbia Southern University, 1999
   M.S., Business Administration. University of South Florida, 1990
   B.S., Textile Chemistry. Philadelphia College of Textiles and Science, 1980


   Certifications
   Certified Safety Professional (CSP) #13230, Board of Certified Safety Professionals
   X-ray Florescence Registration, Florida JR 44809000
   Certified Walkway Auditor Safety Specialist WACH (Walkway Auditor Certificate Holder), ANSI/NFSI
   Certified Fire and Explosion Investigator (CFEI), National Association of Fire Investigators
   Certified Mold Assessor, Florida Department of Business Regulation MRSA 329




                                                                                                 January 2018




                        Phone: 239-482-0500 | Fax: 239-482-2941 | Toll Free: 866-596-3994
                                               www.engsys.com
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 14 of 33

                                                                              Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                                 January 2018




   Appointments and Professional Affiliations

   Dr. Hejzlar taught technical professional courses in environmental and safety risk management, property
   condition assessments and occupational safety and health. Projects include deployment, health and
   safety, risk evaluations, training and standards development for the U.S. Department of Defense, property
   evaluations for the U.S. Department of Agriculture, Technical Professional Training for ASTM, RIFS and
   HAZWOPER training for clients in Asia, and environmental risk training for World Bank Group members in
   Europe. Dr. Hejzlar has also been appointed and served as panel expert for the Transportation Research
   Safety Board. In addition to numerous technical papers on accident investigation, ASTM has published
   his three editions of technical manual on the Phase I and Phase II process and CD-ROM computer based
   assessment training. He served for over 10 years including chairmanship on the Committee for
   Publications for ASTM International overseeing publications of ASTM’s industry technical journals. Dr.
   Hejzlar is involved in standards development related to safety of walkways surfaces and in tribometry
   research. He is an NFSI Certified Walkway Auditor Safety Specialist and ANSI/NFSI Walkway Auditor
   Certificate Holder. He chairs the ANSI/NFSI B101.9 Subcommittee developing standard for “Identification
   and Elimination of Interior and Exterior Trip Hazards on Walking Surfaces, Stairs, and Ramps.”


   American Chemical Society (ACS)
           Member, 1993 – 2015


   The American Institute of Chemists (AIC)
           Certified Chemical Engineer (CChE), National Certification Commission in Chemistry and
                    Chemical Engineering, 1993 – 2005
           Certified Professional Chemist (CPC), National Certification Commission in Chemistry and
                    Chemical Engineering, 1993 – 2005


   American National Standards Institute (ANSI)
           ANSI/NFSI Standards Committee B101 on Safety Requirements for Slip, Trip and Fall
                 Prevention, Member, 2013 – present
           ANSI/NFSI B101.4 Test Method for Measuring the Wet Barefoot Condition of Flooring
                 Materials or Products, Member, 2014 – present
           ANSI/NFSI B101.7 Standard Test Method for Lab Measurement of Footwear Outsole Material
                 Slip Resistance, Member, 2014 – present
           ANSI/NFSI B101.9 Identification and Elimination of Interior and Exterior Trip Hazards on Level
                 and Un-Level Walking Surfaces, Stairs, Steps and Ramps, Chairman, 2014 – present

   American Railway Engineering and Maintenance-of-Way Association
           Member Committee 13 – Environmental, 2007 – 2012

   American Society of Safety Engineers (ASSE)
           Professional Member




                                                  Page 2 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 15 of 33

                                                                          Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                             January 2018



   American Society for Testing and Materials (ASTM)
          Committee C11 on Gypsum and Related Building Materials and Systems
                 Subcommittee C11.01 on Specifications and Test Methods for Gypsum Products
          Committee F13 on Pedestrian / Walkway Safety and Footwear
          Committee E30 on Forensic Sciences
          Committee E34 on Occupational Health and Safety
          Committee E35 on Pesticides and Alternative Control Agents
          Sub Committee E35.26 Safety to Man, Chair 2007 – 2009
          Committee C15 on Manufactured Masonry Units
          Committee F15 on Consumer Products
          Committee E50 on Environmental Assessment, Risk Management and Corrective Action
                 Data Collection Requirements for Military Deployments
                        Task Force Chairman, 2004 – 2009
                 Environmental Health Site Assessment for Military Developments Standard
                        Development Task Force Chairman, 2001 – 2003
                 Environmental Assessment Phase II Training Development
                        Task Group Chair, 1998 – 1999
                 Environmental Assessment Phase I Training Development
                        Task Group Member, 1993 – present
          Committee on Publications - Appointed Member, 2005 – 2010
                 Vice Chair, 2010 – 2013
                 Chairman, 2014 – 2017

   City of Fort Myers Brownfields Advisory Board
          Vice Chairman / Member, appointment by the Mayor and the City Council, 2001 – 2005

   Florida Department of Financial Services
          Education Section CE – 2-20, General Lines Property Casualty Approved Instructor, 2007 – 2009

   The National Academies
          Advisers to the Nation on Science, Engineering and Medicine, Transportation Research Safety
                  Board, Cooperative Research Programs Advisory Expert on Project Panel HM-06,
                  2007 – 2010

   National Association of Fire Investigators
          Member

   National Floor Safety Institute (NFSI)
          Certified Walkway Auditor Safety Specialist
          Member, 2013 – present




                                                 Page 3 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 16 of 33

                                                                         Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                            January 2018



   Texas Region IV
          Region IV Texas Mold Licensing Training Development, Task Group for Assessors and
                  Remediation Professionals Contributing Member, 2003 – 2004
          Texas House Bill 329 / Texas Department of Health / Texas Mold Rules and Regulations Task
                  Group Contributing Member on behalf of Texas Region IV School District, 2003

   U.S. DOD/ASTM
          Task Group Leader on Military Deployment Assessment Standards, ASTM/DOD, 2002 – 2009


   Positions Held

   Engineering Systems Inc., Fort Myers, Florida
          Senior Managing Consultant, 2010 – present
          Senior Consultant, 2005 – 2009
          Director of Environmental Programs, 2001 – 2005


   K.C. Breen & Associates, Inc., Fort Myers, Florida
          Director of Environmental Management, 1993 – 2001
          Director of Research, 1990 – 2001

   Parker Seal/Parker Hannifin, Naples, Florida
          Quality Assurance and Engineering Manager, 1986 – 1990
          Quality Assurance Manager, 1984 – 1986

   Madison Bay Marina Campground & Restaurant, Madison, Maryland
          Owner Operator / Consultant, 1982 – 1984

   Polymer Corporation, Reading, Pennsylvania
          Engineering Specialist, 1980 – 1982

   Scholler Brothers, Inc., Philadelphia, Pennsylvania
          Research Laboratory Chemist, 1979 – 1980

   Scottish College of Textiles, Galashiels, Scotland
          Laboratory Chemist Trainee, 1976 –- 1977

   BASF, Ludwigshafen, West Germany
          Laboratory Technician, 1976

   S.A. Fine Worsteds Co., Capetown, South Africa
          Finishing Foreman, 1974 – 1975




                                                  Page 4 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 17 of 33

                                                                                  Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                                     January 2018



   Continued Education

   CMA - NORMI® Certified Mold Assessor for FL Mold License Requirements
          Estero, Florida, July 2016

   Walkway Auditor Certificate Holder (WACH) Course Assessment, National Floor Safety Institute (NFSI)
         Southlake, Texas, February 2015

   Premises Safety Training - Slip, Trip, and Fall, Engineering Systems, Inc.
          Ft. Myers, Florida, June 2014

   Computer Fire Modeling, National Association of Fire Investigators
         Sarasota, Florida, August 2013

   Walkway Auditor Safety Specialist Certification Training, National Floor Safety Institute
         Southlake, Texas, February 2013

   Field Service and Maintenance Marathon Training School on RAMJET Compactors and Vertical Bailers
           Vernon, Alabama, May 2011

   Thermo Fisher Scientific Niton XRF Analyzer Operational Training Course, Thermo Fisher
          July 2009, Florida Certificate Number 11:250038000000 eXD8a

   National Fire, Arson & Explosion Investigation Training Program
           National Association of Fire Investigators, National Fire Protection Association
           Denver, Colorado, Spring 2009

   Pedestrian / Bicycle Crash Investigations, IPTM, University of North Florida
           Jacksonville, Florida, Summer 2006

   Residential Inspection Seminar
          Houston, Texas, Winter 2005

   MycoMeter Mold Assessment and Testing and Training Course
         Ft. Myers, Florida, Spring 2004

   Mold: Effective Defense Strategies Seminar
           Houston, Texas, Spring 2003

   Hazardous Substances Workshop and Bioterrorism Training
          Tampa, Florida, Spring 2003

   40 Hour Hazardous Waste Operations and Emergency Response Course
          Tampa, Florida, Winter 2000




                                                    Page 5 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 18 of 33

                                                                                       Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                                          January 2018




   Publications / Presentations

   “Carbon Monoxide Poisoning,” Brochure for U.S. Coast Guard, © 2017 National Marine Manufacturers Association -
           Development Peer Review

   “Reducing the Risk of Slip and Fall Accidents on Cruise Ships,” Z. Hejzlar, speaker, presented at Slips, Trips, and
           Falls International Conference 2017, Toronto Rehabilitation Institute, June 2017

   “Manual 43 Technical Aspects of Phase I / II Environmental Site Assessments, Third Edition,” Publisher ASTM,
           Library of Congress ISBN 978-0-8031-7043-8, April 2015

    “3rd Annual Southwest Florida Brownfield Symposium,” Florida Department of Environmental Protection, Z. Hejzlar -
            speaker, presented at Lee County Public Education Center, Ft. Myers, Florida, March 20, 2015

   “Manual 73 Safety and Occupational Footwear,” Z. Hejzlar as ASTM COP representative, ASTM, April 2014

   “Evaluation of the Dynamics of Heel Contact in Flip-flop Sandals Under Dry and Wet Conditions,” Z. Hejzlar,
            International Conference on Fall Prevention and Protection, Tokyo, Japan, October 2013

   “Risk Assessment of Walkway Surfaces Using Dynamic and Static Coefficient of Friction Tribometers and Update on
            Slip Resistance Measurement Standards,” Z. Hejzlar speaker, presented at American Society of Safety
            Engineers (ASSE), Ft. Myers, Florida, August 2013

   “Evaluation of the Dynamics of Heel Contact in Flip-flop Sandals Under Dry and Wet Conditions in Heel Plant Portion
            of Gait Cycle Using High-Speed Video,” Z. Hejzlar, ASTM International Committee of Publications Annual
            Meeting, September 2012

   “Analyzing the Risk of Daily Life-Revisited for Consumer and Recreational Products,” K. C. Breen, W. J. Fischer,
            Z. Hejzlar, International Legal Guide, Global Legal Group, May 2011

   “Applications of X-Ray Fluorescence in Corrosive Drywall Investigations - The Use of X-Ray Fluorescence (XRF) in
             Detecting and Evaluating Sulfur Impacts on Exposed Copper,” Z. Hejzlar, K. Klosinski, R. Granica, meeting
             on Materials Science & Technology 2010, symposium proceedings on Failure Analysis and Prevention
             Editor(s), MS&T Publications Department, October 2010

   “Applications of X-Ray Fluorescence to Confirm Sulfur Impact of Corrosive Drywall,” Z. Hejzlar, Journal of Testing
             and Evaluation, Vol. 39, No. 1, Paper ID JTE 103027, August 2010

   “X-Ray Fluorescence in Corrosive Drywall Investigations: Strontium Levels in Several Corrosive and Non-Corrosive
           Drywalls and Effects of Drywall Finish on XRF Strontium Detection,” Z. Hejzlar, Journal of Testing and
           Evaluation, Vol. 39, No. 1, Paper ID JTE 103087, July 2010

   “Industry Update: Foreign Drywall,” Z. Hejzlar speaker presentation Cape Coral Construction Industry Association
            Cape Coral, Florida, May 2010

   “Materials Analysis - Portable X-Ray Fluorescence,” Z. Hejzlar speaker presentation, Technical Symposium on
            Corrosive Imported Drywall, UF, USF, Hinckley Center and FL DOH, Tampa, Florida, November 2009

    “Applications of Portable X-Ray Fluorescence in Problematic Drywall Investigations,” Z. Hejzlar / Engineering
            Systems Inc., J. Pesce / Thermo Fisher Scientific, poster presentation, Technical Symposium on Corrosive
            Imported Drywall UF, USF, Hinckley Center and FL DOH, Tampa, Florida, November 2009



                                                        Page 6 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 19 of 33

                                                                                       Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                                          January 2018




   “Problematic Drywall Impacts in U.S. Residential Construction: Investigating Problematic Drywall Issues,” Z. Hejzlar,
           J. McDougal, M. L. Hanks, M. Underwood, July 2009

   “Science of Drywall,” Z. Hejzlar, presented at Harris Martin Chinese Drywall Conference, Orlando, Florida, June 2009

   “Technical Guide for the Collection of Environmental Sampling Data Related to Environmental Health Site
           Assessments for Military Deployments (NMCPHC TM-PM 6490.2 also USACHPPM as the TG-317),”
           Co-author FDPMU Program Science & Technology, Navy & Marine Corps Public Health Center

   “Manual 43 Technical Aspects of Phase I / II Environmental Site Assessments, Second Edition” Publisher ASTM,
           Library of Congress ISBN 978-0-8031-4273-2, September 2007

   “Use of ASTM Risk Based Corrective Action Standards with Innovative Management Approaches to Achieve Timely
            Site Closures,” Railroad Environmental Conference, University of Illinois, Chicago, Illinois, October 2007

   “Documentation and Preservation of Information in Claims Investigations Using the ASTM Standards,” Catmando Inc.
          Tampa, Florida, February 2007

   “Innovative Site Remediation Technologies Training Course,” presented to Geo-Environmental Technology Research
            Center, Tokyo, Japan, April 2004

   “Environmental Health Site Assessment Process for Military Deployments,” ASTM Standard Guide E2318-03,
           Co-author

   “Technical Aspects of Mold Investigations,” presented to Nationwide Insurance, Plantation, Florida, March 2003

   “Environmental Assessment - Train the Trainer,” presented to Geo-Environmental Technology Research Center,
           Tokyo, Japan, January 2003

   Department of Defense Deployment Assessment Training, various Military Installations in the U.S. and abroad,
          2003 – 2009

   40 Hour Hazwoper Training, presented to ECO Solutions, Seoul, Korea, April 2001

   “Remedial Investigations Feasibility Study - EPA Methodology Applications in Asia,” presented to ECO Solutions/
          KARICO Poil-dong, Seoul, Korea, March 2001

   “Training the Trainer - Applications of ASTM Standards,” presented to ECO Solutions, Seoul, Korea, December 2000

   “Computer Based Technical Course Developed for ASTM Environmental Site Assessments for Commercial Real
          Estate,” ASTM, CD-ROM Format

   “Solving Environmental Management Risk Issues for Clients in European Countries,” presented to Zurich Insurance
            Company internal technical training, Zurich, Switzerland

   “Environmental Aspects of Commercial Real Estate Transactions Management,” presented to ARVIDA Realty
           Continuing Education, Bonita Springs, Florida, November 2000

   “Solving Environmental and Brownfields Issues for Clients,” presented to Professional Business Brokers Association,
            Ft. Myers, Florida, October 2000




                                                        Page 7 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 20 of 33

                                                                                     Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                                        January 2018




   “ASTM Standards in Products and Personal Injury Litigation,” presented to Lee County Bar Association, Ft. Myers,
          Florida, March 2000

   “Technical Aspects of Quick Response Assessments Course,” presented to DEP Hazardous Materials Response
           Department, New York, New York, January 2000

   “The Use of ASTM Standards in Forensic Investigations,” The Chemist, 1999

   “Manual 43 Technical Aspects of Phase I / II Environmental Site Assessments,” publisher ASTM, Library of Congress
           ISBN 0-8031-2084-2, December 1999

   “Human Factors of Slips and Falls,” presented at Challenges Conference sponsored by the Florida Department
          of Health, Lee Memorial Health Systems and Florida Injury Prevention for Seniors, Ft. Myers, Florida,
          April 1998

   “Developments in Alternate Marine Transportation,” SAE 951892, Society of Automotive Engineers, Costa Mesa,
           California, August 1995

   Phase I and Phase II Environmental Site Assessment Training Courses, ASTM Technical Professional Training
            system, various locations worldwide, 3-5 courses per year, 1994 – present

   “Investigation and Analysis of Marine Accidents,” SAE 930658, Society of Automotive Engineers, Detroit, Michigan,
            March 1993, Reprinted with permission by the Society of Accident Reconstructionist

   “Operator and Environmental Factors Associated with Off-Road Equipment Risk,” SAE 921711, Society of
           Automotive Engineers, Milwaukee, Wisconsin, September 1992




                                                       Page 8 of 8
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 21 of 33
                                                                                      12750 Commonwealth Drive
                                                                                            Fort Myers, FL 33913




   ZDENEK (ZED) HEJZLAR, Ph.D., CSP
   SENIOR MANAGING CONSULTANT
   wesystems@engsys.com


   PROJECT                                                                   STATE

   2018
   Brown v Lee County Board of County Commissioners                          FL        (Deposition)
         No. 16-CA-3935
         Circuit Court of the 20th Judicial Court, Lee County, FL

   Lopes v The Grand Condominium                                              FL       (Deposition)
          No. 2016-031501 CA 01
          Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida

   Dial v Calusa Palms Master Association                                      FL      (Deposition & Trial)
           No. 16-CA-1114
           Circuit Court of the 20th Judicial Court, Lee County, Florida
   Soriano v Leon Medical Centers, Inc.                                        FL      (Deposition)
           No. 17-005080-CA--01
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Vail v Marriott                                                             FL      (Trial)
           No. 11-2016-CA-001702-0001-XX
           Circuit Court of the 20th Judicial Circuit, Collier County, Florida
   Rodriguez v Delta                                                           GA      (Deposition)
           No. 14EV000427B
           State Court of Fulton County, State of Georgia

   2017
   Kenney v SeaWorld                                                           FL      (Trial)
          No. 2013-CA-005946
          Circuit Court of the 13th Judicial Circuit, Hillsborough County, Florida
   Perez v SeaWorld                                                            FL      (Trial)
          No. 2015CA3302
          Circuit Court of the 9th Judicial Circuit, Orange County, Florida
   Winters v Winn Dixie                                                        FL      (Trial)
          No. 12-19187 CA 09
          Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Marsh v Wal-Mart                                                            FL      (Deposition)
          No. 15-CA-002896
          Circuit Court of the 20th Judicial Circuit, Lee County, Florida
   Gardner v Target                                                            FL      (Deposition)
          No. 9:16-CV-80743-WIZ
          Circuit Court of the 15th Judicial Circuit, Palm Beach County, Florida
   McDonnell v RCCL                                                            FL      (Deposition)
          No. 16-22044 RNS
          United States District Court; Southern District of Florida Miami Division
   Perez v SeaWorld                                                            FL      (Deposition)
          No. 2015CA3302
          Circuit Court of the 9th Judicial District; Orange County, Florida

                        Phone: 239-482-0500 | Fax: 239-482-2941 | Toll Free: 866-596-3994
                                               www.engsys.com
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 22 of 33

                                                                                 Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                    Rule 26 Expert Testimony List
                                                                                                       Page 2 of 3
   McDonnell v RCCL                                                         FL          (Deposition)
         No. 16-22044 RNS
         United States District Court; Southern District of Florida Miami Division
   Gerdau Ameristeel US, Inc. v Davenport Electric Contract Co.             FL          (Pre-trial Hearing)
         No. 8:14-CV-001647-001
         United States District Court; Middle District of Florida Tampa Division




   2016
   Winters v Winn Dixie                                                        FL     (Pre-trial Hearing)
           No. 12-19187 CA 09
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Montesinos v Tire Kingdom                                                   FL     (Deposition)
           No. 16-000771 CA-01
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Aramark Sports v Twin Anchors Marine                                        AZ     (Deposition)
           No. CV-14-08146-PCT-NVW
           United States District Court; District of Arizon
   Diaz v Kosch                                                                FL     (Deposition)
           No. 12-38485 CA 24
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Morton v Edison Mall                                                        FL     (Deposition)
           No. 15-CA-001129
           Circuit Court of the 20th Judicial Circuit, Lee County, Florida
   Barton v Golfview Motel, et al.                                             FL     (Deposition)
           No. 2015-CA-001830
           Circuit Court of the 20th Judicial Circuit, Lee County, Florida
   Rodriguez v APTH Condominium                                                FL     (Deposition)
           No. 14-27814 CA-05
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Gerdau Ameristeel US, Inc. v Davenport Electric Contract Co.                FL     (Deposition)
           No. 8:14-CV-001647-001
           United States District Court; Middle District of Florida Tampa Division
   Bonelli v Indigo Lakes                                                      FL     (Trial)
           No. 13-CA-3133
           Circuit Court of the 20th Judicial Circuit, Collier County, Florida
   Mullins / Rhodes v G.S.I. Recycling, et al.                                 FL     (Trial)
           No. 2012 CA 000664
           Circuit Court of the 1st Judicial Circuit, Escambia County, Florida
   Meta v Target                                                               OH     (Deposition)
           No. 4:14-CV-0832
           United States District Court; Northern District Court of Ohio, Cleveland Division
   Kaufer v Target                                                             FL     (Trial)
           No. 062010CA029778AXXXCE
           Circuit Court of the 17th Judicial Circuit, Broward County, Florida

   2015
   Kaufer v Target                                                            FL        (Deposition)
          No. 062010CA029778AXXXCE
          Circuit Court of the 17th Judicial Circuit, Broward County, Florida
   Eddy v Waldorf Astoria Naples                                              FL        (Deposition)
          No. 11-2013-CA-002130-0001
          Circuit Court of the 20th Judicial Circuit, Collier County, Florida



                               Updated July 26, 2018 – Based on information available
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 23 of 33

                                                                                 Zdenek (Zed) Hejzlar, Ph.D., CSP
                                                                                    Rule 26 Expert Testimony List
                                                                                                       Page 3 of 3
   Holton v Oakbrook Condominium Association                                  FL        (Deposition)
          No. 14-001714-CI (15)
          Circuit Court of the 6th Judicial Circuit, Pinellas County, Florida
   Jackson v Lauderdale Marketplace                                           FL        (Trial)
          No. 13-009376 CA 05
          Circuit Court of the 17th Judicial Circuit, Broward County, Florida




   Quintana v Winn Dixie                                                        FL    (Deposition)
           No. 09-87543 CA 22
           Circuit Court of the 11th Judicial Circuit, Miami-Dade County, Florida
   Bonelli v Indigo Lakes                                                       FL    (Deposition)
           No. 13-CA-3133
           Circuit Court of the 20th Judicial Circuit, Collier County, Florida
   Boylan v Progressive Auto Center                                             FL    (Deposition)
           No. 14-CA-000286
           Circuit Court of the 20th Judicial Circuit, Collier County, Florida
   O’Connor v Ruehl                                                             FL    (Depositions)
           No. 10 020883
           Circuit Court of the 13th Judicial Circuit, Hillsborough County, Florida
   Maynard v Aldi                                                               TN    (Deposition)
           No. 2012-CV-583
           Circuit Court for Wilson County, Tennessee at Lebanon
   Pickard v Perrine Enterprises                                                FL    (Deposition)
           No. 2013-CA-1089
           Circuit Court of the 20th Judicial Circuit, Collier County, Florida
   Jackson v Lauderdale Marketplace                                             FL    (Deposition)
           No. 13-009376 CA 05
           Circuit Court of the 17th Judicial Circuit, Broward County, Florida
   Bruner v Wyvern                                                              FL    (Deposition)
           No. 12-2070-CA
           Circuit Court of the 20th Judicial Circuit, Charlotte County, Florida
   Petit v Omega Flex                                                           FL    (Deposition)
           No. 3:13cv618/MCR/EMT
           United States District Court; Northern District of FL, Panama City Division
   Elkins v Fort Myers Waterfront                                               FL    (Deposition)
           No. 13-CA-001787
           Circuit Court of the 20th Judicial Circuit, Lee County, Florida
   Cleary v Lee County, Florida                                                 FL    (Deposition)
           No. 13-CA-2596
           Circuit Court of the 20th Judicial Circuit, Lee County, Florida
   Florida Rock & Tank Lines v Coomes                                           FL    (Trial)
           No. CA12-0780
           Circuit Court of the 7th Judicial Circuit, St. Johns County, Florida
   Coulter v Publix                                                             FL    (Deposition)
           No. 11-2891-CA
           Circuit Court of the 20th Judicial Circuit, Charlotte County, Florida
   Florida Rock & Tank Lines v Coomes                                           FL    (Deposition)
           No. CA12-0780
           Circuit Court of the 7th Judicial Circuit, St. Johns County, Florida




                               Updated July 26, 2018 – Based on information available
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 24 of 33




           TERMS AND CONDITIONS FOR PROFESSIONAL SERVICES

   STANDARD OF CARE
   ESi shall perform its services under its engagement with Client in a workmanlike manner, and in
   accordance with applicable industry and professional standards, using reasonable care and skill,
   consistent with that ordinarily exercised by members of the profession under similar circumstances, and in
   compliance with any applicable laws, rules, or regulations (hereinafter referred to as the “Performance
   Standard”). All professional findings and opinions offered by ESi personnel will be subjected to an
   internal quality review by another qualified ESi consultant. ESi makes no representation or warranty,
   express or implied, that its services will achieve a specific result.
   Occasionally, an engagement will require ESi to provide design or engineering services that exceed the
   Performance Standard. The normal ESi consulting fee schedule does not apply in these circumstances. If
   the Client wishes ESi to assume any increased liability or responsibility beyond the Performance Standard,
   a separate written agreement which defines the responsibilities of the parties must be executed.
   ESi's commitment to perform in accordance with the performance standard is the only warranty
   concerning the services and any deliverables, and is made for the benefit of the client only and is in lieu
   of all other warranties and representations, express or implied.
   The client waives any right of contribution, and shall indemnify and hold harmless ESi, its agents,
   employees, and consultants from and against all claims, damages, losses, and expenses arising out of or
   resulting from or in connection with the performance of work which is reasonably deemed to comply with
   the performance standard or which results in whole or in part from client’s negligence or the negligence of
   client’s agents.

   NOTICE
   The Client agrees to inform ESi promptly and in sufficient time to allow a timely response by ESi, of any
   court filing, motion, or ruling of any judicial, administrative or public body which may affect ESi, including
   but not limited to: Daubert motions, motions intended to limit the scope of testimony, and discovery
   requests that call for the dissemination of confidential ESi information.

   The Client agrees to promptly notify ESi of all parties involved in an investigation or lawsuit, so that ESi can
   perform a comprehensive conflict check. If a material conflict of interest develops, or the Client breaches
   any requirements of professional conduct during the course of the project, ESi may, at its sole discretion,
   terminate work on the project immediately, by providing written notice to the Client.

   BILLING
   Projects are billed monthly, with summary invoices that set forth fees and incurred expenses. ESi will
   only provide detailed invoices at the Client’s request. ESi terms are ‘Net 30’ days from the invoice date.
   Any disputed charges must be brought to our attention within 30 days of the invoice date. All undisputed
   charges, on any invoice, shall be paid within the applicable 30-day period.

   An administrative fee of 2% is assessed on professional service fees to cover the cost of routine copies,
   postage, local mileage (less than 50 miles), CDs, DVDs, external storage (less than 16GB), and any other
   single pass through expense with a cost of $25.00 or less. If any unpaid balance remains 60 days after
   the invoice date, ESi may charge interest at a rate of 1 1/2% per month on the unpaid amount. If
   payment is not received in a timely manner, ESi may, upon notice to the Client, suspend services under
   this agreement until all amounts due to ESi for services, expenses, and charges are paid in full. ESi also
   reserves the right to pursue all available collection efforts.




                                                 www.engsys.com
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 25 of 33
   ESi Terms and Conditions for Professional Services                                                          Page 2 of 3
   Published January 2018


   In general, ESi will charge for services on an hourly basis; however, in some cases, special billing such
   as flat fee or fixed price arrangements may apply. The Client may request a schedule of professional
   staff billing rates and a list of administrative and service fees applicable to a particular engagement.
   Please note that all rates are reviewed and adjusted on a yearly basis.

   Travel is billed at cost, without mark-up or premium. Non-local travel by automobile will be charged at the
   prevailing IRS-approved rate.       For professional staff, all travel time is billed at the full rate. Specific
   hourly or daily use rates will apply when highly specialized equipment or software is utilized during the
   course of the project. Any single project expense that exceeds $500.00 will be billed at cost plus 10%;
   however, the Client may avoid this markup by prepaying the expenses or obtaining such equipment,
   project supplies, or outside services independently. Depending on the nature of the assignment, ESi
   reserves the right to require an advance on expenses or a retainer fee.

   From time to time, a project will require members of our technical staff to present the results of our
   findings in a written report, deposition, or court proceeding. In these cases, the project will be charged
   the standard applicable rates and associated costs. In some instances, a minimum charge may apply. If
   ESi is subpoenaed or asked to provide testimony on a project, the actual time and expenses associated
   with the preparation and testimony will be charged to the project. The Client is responsible for any fees
   and costs associated with services provided by ESi staff. After ESi has been paid in full, ESi will assist
   the Client in obtaining reimbursement from other parties, where appropriate.

   ARTIFACTS RECEIVED BY ESi FOR EXAMINATION AND TESTING
   ESi takes reasonable steps to protect artifacts, (e.g. materials, parts, equipment) from loss. However, it
   must be recognized that there is a degree of risk with even the best control system. ESi will identify and
   track artifacts in its possession to maintain control and traceability. Large items, which cannot be readily
   accommodated in the usual ESi storage areas, may be stored in another secured warehouse or fenced
   lot. The Client will be billed regularly for artifact handling and storage, both on and off ESi premises. A
   schedule of handling and storage fees is available upon request. All evidence is stored under the
   condition that the Client agrees to hold ESi harmless in the event of a loss. ESi’s insurance policy covers
   the cost of replacement, and not the value that may be associated with research, litigation, or historical
   value. If the Client requires special handling or insurance protection, specific arrangements can be made
   upon written request to the Project Manager.

   Upon completion of ESi’s work on a project, to the extent ESi has not otherwise received instructions from
   the Client, ESi will send an Artifact Disposal Form to the Client via certified mail. An Artifact Disposal
   Form will also be sent to the Client if artifact storage fees are unpaid for a period of 60 or more days after
   invoicing. An executed copy of the Artifact Disposal Form must be received by ESi within 45 business
   days of receipt, and should advise ESi whether to dispose of or return the artifact(s). If no response is
   received within 45 business days, ESi may dispose of the artifact(s) in its sole discretion. The Client will
   be billed for technician time and expenses related to artifact delivery or disposal.

   CONFIDENTIALITY AND WORK PRODUCT
   It is ESi policy to keep the nature and scope of our client engagements confidential. ESi agrees to treat
   the Client’s confidential information with the same degree of care that ESi accords its own confidential
   information, and in no case, less than reasonable care. The term “confidential information” shall be
   deemed to include all information not generally known to ESi’s and Client’s competitors and which they
   have taken reasonable steps to ensure such confidentiality.

    All ESi work product is intended solely for use on behalf of the Client, and no other party may use ESi
   work product without ESi’s express written consent. For the purpose of this document, ESi work product
   means all reports, laboratory test data, animations, visual work product, calculations, estimates, concepts,
   ideas, theories, notes, and other documents or information prepared and captured in any form or medium
   by ESi, its staff, consultants, and/or its affiliates in the course of providing engineering consulting services
   to the Client.
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 26 of 33
   ESi Terms and Conditions for Professional Services                                                        Page 3 of 3
   Published January 2018


   Upon notification of a project closing, ESi will return all protected or confidential documents to the Client,
   and dispose of the remaining file materials. ESi will retain its work product.

   WAIVER OF CONSEQUENTIAL DAMAGES
   The Client and ESi mutually agree to waive all claims of consequential damages arising from disputes,
   claims, or other matters related to this engagement.

   GENERAL
   In the event any dispute arises, ESi and Client will negotiate in good faith to resolve such dispute prior to
   seeking relief in mediation. If the dispute has not been resolved by negotiation within 45 days after
   delivery of the initial notice of negotiation, the parties shall endeavor to settle the dispute by mediation
   under the then current CPR Mediation Procedure.

   This engagement cannot be assigned without ESi's express prior written consent. No waiver of ESi's
   rights under any provision in these terms and conditions should be construed as a waiver of any other
   term or condition hereunder. Likewise, failure to immediately enforce a provision in these terms and
   conditions does not preclude ESi’s right to enforce the provision at a later time.

   This Agreement contains the entire agreement between the parties with respect to the subject matter of
   the Agreement and supersedes all prior agreements and understandings, both oral and written, between
   the parties with respect to the subject matter of the Agreement.

   Any modifications to these terms and conditions shall be made in writing. In the absence of any such
   modifications, addenda, or other written agreements, these terms and conditions shall govern the actions
   of ESi and the Client with respect to this engagement.
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 27 of 33
                                                                                      12750 Commonwealth Drive
                                                                                            Fort Myers, FL 33913




                                      2018 FEE SCHEDULE
                                   FLORIDA OPERATIONS STAFF

      Principal                                   Kevin C. Breen                      $425 per hour
      Sr. Managing Consultant                     Zdenek Hejzlar                      $360 per hour
      Sr. Managing Consultant                     Mel A. Underwood                    $260 per hour
      Sr. Managing Consultant                     Kevin Bedsworth                     $260 per hour
      Sr. Managing Consultant                     Greg Davis                          $260 per hour
      Sr. Consultant                              Mike Hanks                          $335 per hour
      Sr. Consultant                              Andrew W. Johnson                   $250 per hour
      Sr. Consultant                              Casey D. Breen                      $250 per hour
      Sr. Consultant                              Donald L. Fowler                    $250 per hour
      Sr. Staff Consultant                        Aaron D. Miller                     $250 per hour
      Sr. Staff Consultant                        Dave Fortenbaugh                    $200 per hour
      Staff Consultant                            Neil Cichy                          $250 per hour
      Staff Consultant                            Derrek Verlaan                      $200 per hour
      Staff Consultant                            Jared McGillicuddy                  $200 per hour
      Staff Consultant                            Jennifer Odelbraski                 $180 per hour
      Staff Consultant                            Steven Faupel                       $180 per hour
      Staff Consultant                            Grant Wilcox                        $160 per hour
      Sr. Technologist /Research Assistant                                     $160 - $180 per hour
      Technologist/Research Analyst                                            $100 - $130 per hour
      Technical/Research Assistant                                              $80 - $130 per hour
                                       Rates effective June 1st, 2018


                              STORAGE CHARGES FOR ARTIFACTS

      ESi has the capability to store and maintain artifacts for projects in a systematic manner.
      Artifacts are cataloged and stored in a reasonably secure manner. In the event that
      artifacts are damaged or destroyed, insurance only covers replacement of like items
      and does not address any unique value that the artifact may have as evidence. If special
      insurance or handling of artifacts is desired, please discuss with ESi Project Manager.
      All artifact charges are in advance and the cost includes initial and final processing time
      as well as storage and tracking costs.

                   Size                                         Cost*
                   Shoe Box                                     $300/year
                   File Box                                     $600/year
                   Pallet                                       $500/quarter
                   Other                                        To Be Determined

      ESi reviews and updates our Fee Schedule on an annual basis. The applicable fees for
      all professional services are based on the Fee Schedule in effect when the services are
      provided.



                      Phone: 239-482-0500 | Fax: 239-482-2941 | Toll Free: 866-596-3994
                                             www.engsys.com
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 28 of 33




                       __________________________________


                                ATTACHMENT B
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 29 of 33
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 30 of 33
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 31 of 33




                       __________________________________


                                ATTACHMENT C
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 32 of 33




                                VIDEO ANALYSIS


                                      VIDEOS

                                    64161F-V001

                                    64161F-V002

                                       AND

                                     PHOTOS

                                    64161F-P002
Case 1:17-cv-22902-JLK Document 26-1 Entered on FLSD Docket 10/09/2018 Page 33 of 33
